DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Group II, Species 1 (Fig. 1) claims 1-17, 20 in the reply filed on 09/13/2022 is acknowledged. Applicant’s arguments regarding Species II is not found persuasive the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2022.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  in line 2 “a substrate” should be “the substrate”.  Appropriate correction is required.
4.	Claims 1, 20 are objected to because of the following informalities:  in line 2 “formable material” should be “a formable material”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1, 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1, 20 recites in the 2nd to last line “the film of the multilayer structure” has antecedent issues. It appears it should be “the film of the formable material”. Appropriate correction is required.
Claims 2-17 are also rejected being dependent on rejected independent claim 1
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 20 are rejected under 35 U.S.C. 103 as being obvious over Norikane et al (US 2020/0142299 A1) in view of Kasumi et al (US 2010/0031833 A1) and Lennon et al. (US PGPUB 2007/0110893 A1)

Regarding claims 1, 13-17, 20: Norikane teaches in Fig. 4A-4D about a method of planarizing a substrate comprising:
dispensing formable material 1M onto a substrate 1 (Fig. 4A);
contacting, (Fig. 4B) at a planarizing station at a first location, a superstrate 11 held by a superstrate chuck 12 with the formable material on the substrate, thereby forming a multilayer structure including the superstrate, a film of the formable material, and the substrate (Fig. 4B);
releasing the superstrate from the superstrate chuck (Fig. 4C);
moving the multilayer structure from the first location to a curing station located at a second location away from the first location, the curing station including an array of light-emitting diodes; and
curing the film of the multilayer structure by exposing the film to light emitted from the array of light-emitting diodes (Fig. 4D, [0042]).

Norikane does not teaches moving the multilayer structure from the first location to a curing station located at a second location away from the first location, the curing station including an array of light-emitting diodes.

Kasumi teaches in Fig. 2 about moving the multilayer structure from the first location to a curing station located at a second location away from the first location, the curing station including an array of light-emitting diodes (pressing happens in press station 120 and curing happens in curing station 130 different than the press station).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Kasumi’s teachings to Norikane’s method to do curing in a different location to have advantage at least one of throughput, maintenance and manufacturing cost (Kasumi, [0006] – [0007]).

Norikane in view of Kasumi teaches using UV light for curing but does not explicitly talk about using array of light-emitting diodes for curing.

Lennon teaches in [01017] about using array of light-emitting diodes for curing for low exposure density for large area curing.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use light emitting diodes in the method of curing according to the teaching of Lennon, since it has been held that choosing from a finite number of identified, predictable solutions such as UV light or light emitting diodes used for curing, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 13: Kasumi teaches in Fig. 1, further comprising, after the curing, moving the multilayer structure from the curing station to the planarizing station.

Regarding claim 14: Norikane teaches in Fig. 4A-4D further comprising, removing the superstrate from the cured film of the multilayer structure at the planarizing station.

Regarding claim 15: Kasume teaches in [0004] – [0008] wherein the superstrate is transparent with respect to the light emitted from the light-emitting diodes (being cured through UV station 130, the superstrate needs to be transparent).

Regarding claim 16: Kasume teaches in [0004] – [0008] wherein the superstrate chuck is not transparent with respect to the light emitted from the light-emitting diodes (being cured through UV station 130, the superstrate chuck does not need to be transparent).

Regarding claim 17: Kasumi teaches in Fig. 2 and [[0033] wherein the dispensing of the formable material is performed at a dispensing station 112 located a third location away from the first location and the second location.


8.	Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over Norikane et al (US 2020/0142299 A1) in view of Kasumi et al (US 2010/0031833 A1) and Lennon et al. (US PGPUB 2007/0110893 A1) and further in view of Tada et al. (CN 105810153 B)


Regarding claim 2: Norikane teaches in Fig. 4A-4D and Kasumi teaches in Fig. 1 wherein the curing station includes a diffuser configured to spread light emitted from the light-emitting diodes, and
wherein the planarizing station and the curing station are contained within a common housing.

Norikane in view of Kasumi and Lennon does not explicitly talk about wherein the curing station includes a diffuser configured to spread light emitted from the light-emitting diodes.

Tada teaches in page 4 about using a diffuser with light emitting diodes to prevent the change of the display color from the light source (page 3).

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use diffuser in Norikane’s method to prevent the change of the display color from the light source (page 3).

Regarding claim 3: Kasumi teaches in Fig. 2 wherein the moving of the multilayer structure from the planarizing station to the curing station comprises linearly translating the multilayer structure.

Regarding claim 4: Kasumi teaches in [0032] wherein the multilayer structure is linearly translated via a rail (170a-170c) extending from the planarizing station to the curing station.

9.	Claims 5-11 are rejected under 35 U.S.C. 103 as being obvious over Norikane et al (US 2020/0142299 A1) in view of Kasumi et al (US 2010/0031833 A1) and Lennon et al. (US PGPUB 2007/0110893 A1) and further in view of Sato et al. (US PGPUB 2012/0188536)

Regarding claim 5: Sato teaches in claim 10 about further comprising detecting one or more of:
a) a presence of particles between the superstrate and the substrate of the multilayer structure (claim 10, [0005] – [0006] only examining presence of particles being the limitation “OR”), 
b) incomplete spread of the formable material within the multilayer structure, 
c) a presence of particles on an upper surface of the superstrate of the multilayer structure, and 
d) a presence of scratches on the upper surface of the superstrate of the multilayer structure.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use Sato’s method in Norikane’s method to prevent breaking of the pattern to be transferred (Sato, [0006]).


Regarding claim 6: Sato teaches in Fig. 6, [0042] wherein the detecting occurs as the multilayer structure is moving from the planarizing station to the curing station (during transporting the substrate).

Regarding claim 7: Sato teaches in claim 10 where the detecting is performed by a
detector located between the planarizing station and the curing station.

Regarding claim 8: Sato teaches in [0006] wherein, in a case that c) the presence of particles are detected on the upper surface of the superstrate, removing the detected particles (particles being sandwiched can be interpreted on the upper surface of the substrate).

Regarding claim 9: Sato teaches in [0006], [0042], [0047] wherein the detected particles are removed as the multilayer structure is moving from the planarizing station to the curing station (removing particles happens outside of the imprint process).

Regarding claim 10: Sato teaches in [0047] wherein the detected particles are removed via a vacuum or an electrostatic tool located between planarizing station and the curing station (Sato teaches about a cleaning device or the like).

It has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961)


Regarding claim 11: Sato teaches in [0006] further comprising:
in case that a) the presence of particles between the superstrate and the substrate of the multilayer structure are detected (claim 10, [0006]), or b) incomplete spread of the formable material within the multilayer structure is detected,
prior to curing the film of the multilayer structure, reforming the multilayer structure without particles present between the superstrate and the substrate ([0042], [0047], only examining presence of particles being the limitation “OR”) and with complete spread of the formable material.

10. Claim 12 is a rejected under 35 U.S.C. 103 as being obvious over Norikane et al (US 2020/0142299 A1) in view of Kasumi et al (US 2010/0031833 A1) and Lennon et al. (US PGPUB 2007/0110893 A1) and further in view of Sato et al. (US PGPUB 2012/0188536) and Resnick et al. (US PGPUB 2019/0227437 A1)

Regarding claim 12: Resnick teaches in [0063] about  further comprising:
in case that d) the presence of scratches on the upper surface of the superstrate of the multilayer structure are detected,
prior to curing the film of the multilayer structure, reforming the multilayer structure with a superstrate without scratches ([0063] teaches the superstrate 18 can be inspected for scratches or other defects along the surface used in forming the planarization layer 64. The inspection can be performed by visual inspection using a bright light, dark field, scattered light, phase and specular detection methods or the like. In an embodiment, the protective layer 27 or both the protective layer 27 and buffer layer 25 may be removed and replaced by new layer(s) when the defect density exceeds a threshold).

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use Resnick’s method in Norikane’s method to extend the useful life of a superstrate (Resnick, [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897